DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the air guide" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 are thereby also rejected by virtue of their dependence on claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 8 is directed to a computer program comprising program code means, which is software per se.  Claim 8 recites the computer program for performing method steps without any structural limitations, e.g. the computer program being stored on a non-transitory computer readable medium. 
Claim 9 is directed to a computer readable medium.  However, the claim does not specify that the medium is non-transitory.  Transitory computer readable media are non-statutory.
See MPEP 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0101531 A1 to Carlström et al. (Carlström).
In reference to claim 1, Carlström discloses:
A method for controlling an internal combustion engine (1) comprising a cylinder (“a six-cylinder diesel engine 1” (see [0039])), an exhaust guide (4) arranged to guide an exhaust flow from the cylinder through a turbine (6) of a turbo charger (5) (see Fig. 2), wherein an adjustable exhaust flow restriction element (13) is arranged between the cylinder and the turbine and arranged to control the exhaust flow guided through the exhaust guide (4) (see Fig. 2), and a bypass guide (9) arranged to bypass a bypass flow from the cylinder past the turbine (see Fig. 2), wherein an adjustable bypass flow restriction element (14) is arranged downstream of the cylinder to control the bypass flow guided through the bypass guide (9) (see Fig. 2), the method comprising the steps: 
determining a value of at least one engine operation parameter (see [0044]), wherein the at least one engine operation parameter is at least one of the following: 
an engine speed (e.g. engine idling), 
an engine load (e.g. low load), 
a coolant temperature, and
an ambient temperature, and
determining a target value of an exhaust performance parameter (e.g. exhaust temperature) depending on the determined engine operation parameter value (see [0044]; to heat the exhaust gases when idling or in low load driving conditions), wherein the exhaust performance parameter is at least one of the following: 
an exhaust temperature (see [0044]), 
an exhaust mass flow, 
an exhaust manifold pressure, and 
an exhaust power and 
depending on the determined target exhaust performance parameter value (see [0044]), 
controlling the exhaust flow through the exhaust guide and 
controlling the bypass flow through the bypass guide (see [0044]).
In reference to claim 3, Carlström further discloses: determining an engine speed value (i.e. when the engine is at idle; see [0044]) and/or determining an engine load value (i.e. when the engine is operating at low load; see [0044]), and determining the target exhaust performance parameter value depending on the determined engine speed value and/or the determined engine load value (see [0044]; in order to heat the exhaust gases, i.e. arriving at a target exhaust gas temperature at cold starting).
In reference to claims 8-10, Carlström further discloses: a control unit including a microprocessor with relevant data for computing and controlling the engine (see [0002]).
In reference to claim 11, Carlström further discloses: the turbo charger having a compressor (7) driven by the turbine (6) and an air guide (8, 2) arranged to guide an air flow from the compressor to the cylinder (1) (see Fig. 2).
In reference to claim 13, Carlström further discloses: a vehicle comprising the internal combustion engine (1) (see e.g. Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlström.
In reference to claim 2, Carlström is silent regarding determining a current exhaust performance parameter value, and controlling the exhaust flow through the exhaust guide depending on a deviation of the determined current exhaust performance parameter value from the determined target exhaust performance parameter value; and/or controlling the bypass flow through the bypass guide depending on a deviation of the determined current exhaust performance parameter value from the determined target exhaust performance parameter value.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated determining a difference between a current and a target performance parameter value and controlling the exhaust flow through the exhaust guide depending on said difference because, in order to heat the exhaust gases for starting as disclosed by Carlström (see [0044]), a determination must be made as to how much heating is sufficient, i.e. by looking at the deviation between a setpoint and an actual exhaust temperature.
In reference to claim 5, Carlström is silent regarding transforming the determined target exhaust power value to the target exhaust temperature value and/or the target exhaust mass flow value.  However, this transformation would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a fluid’s (i.e. exhaust gas) temperature, mass and power (i.e. work over time) are related via the following equations for an isobaric process:
W = p * ΔV
Q = Cv * n * ΔT
ΔU = Q + W
In reference to claim 7, Carlström is silent regarding controlling an air flow through an air flow guide, wherein the air guide is arranged to guide the air flow from the compressor to the cylinder, and wherein an adjustable air flow restriction element is arranged upstream of the cylinder to control the air flow guided through the air guide - depending on the determined target exhaust performance parameter value; and/or - depending on the deviation of the determined current exhaust performance parameter value from the determined target exhaust performance parameter value.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an air flow guide and an adjustable air flow restriction element upstream of the cylinder for controlling the air flow depending on the exhaust temperature as intake air flow affects combustion in the cylinder and thus affects exhaust temperature.
In reference to claim 12, Carlström further discloses that the control unit (ECU 12) receives signals from different sensors (not shown) to provide data for controlling the engine.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that at least one of the “different sensors” of Carlström includes  an exhaust flow temperature sensor arranged downstream of the cylinder, or an engine coolant system having a coolant temperature sensor, or an ambient temperature sensor arranged peripheral to the internal combustion engine, or an exhaust flow pressure sensor arranged downstream of the cylinder, or an air flow pressure sensor arranged upstream of the cylinder in order to provide the necessary data to control the engine of Carlström as desired.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlström in view of zur Loye.
In reference to claim 4, Carlström is silent regarding choosing a value map for determining the target exhaust performance parameter value depending on the determined coolant temperature value and/or the determined ambient temperature value and/or the determined exhaust temperature value, and/or determining the target exhaust performance parameter value depending on the determined coolant temperature value and/or the determined ambient temperature value and/or the determined exhaust temperature value.
Usage of a data map or look-up table in determining a target exhaust temperature is known as taught by zur Loye (see [0005]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed in invention to have incorporated the use of a lookup table as it allows for quick information retrieval, i.e. quick determination of the target exhaust temperature.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or teach the method of the invention as recited in claim 1 further including determining a current exhaust manifold pressure value and controlling the exhaust flow through the exhaust guide depending on a deviation of the determined current exhaust manifold pressure value from the determined target exhaust manifold pressure value.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799